ALLEN, J.
A compensated surety executed a bond obligating the surety to indemnify the obligee against any loss or damage directly arising from the failure of the principal to faithfully perform his contract to erect a public school building. The principal cnotractor having abandoned performance of the contract, suit was brought upon the bond against the surety by a party who furnished to a material man all the steel building material, cut according to the specifications of the contract, which went directly, substantially without further fabrication, into the construction. Held, that under Sections 2365-1 to 2365-4 inclusive of the General Code, the plaintiff has an action upon the bond.
Judgment affirmed.
Marshall, CJ., Day, and Kinkade, JJ., concur.